120 So.2d 728 (1960)
STATE of Alabama
v.
Carl A. PEINHARDT et al.
6 Div. 498.
Supreme Court of Alabama.
March 24, 1960.
Rehearing Denied June 2, 1960.
Julian Harris, Decatur, for appellant.
Bland & Bland, Cullman, for appellees.
LAWSON, Justice.
The State of Alabama filed a petition in the Probate Court of Cullman County to condemn lands belonging to Carl A. Peinhardt for highway purposes.
The award of the commissioners in the Probate Court was $20,524.25 and judgment of condemnation was entered accordingly.
The State took an appeal to the Circuit Court, where no issue was made as to the right of the State to condemn the property in question. The sole issue was the amount of damages to be awarded the property owner.
In the Circuit Court the trial was before a jury, which returned a verdict in favor of the landowner in the sum of $21,666. Judgment was entered accordingly and the State's motion for a new trial was overruled. The State has appealed to this court.
The State does not here complain that the amount of the verdict was excessive or that the verdict was contrary to the evidence or was the result of bias or prejudice. There is an assignment of error to the effect that the trial court erred in overruling the State's motion for a new trial, but the grounds of the motion taking the point that the verdict was excessive or that it was contrary to the weight of the evidence are not argued in brief.
The argued assignments of error relate to the court's oral charge and a written charge given at the request of the landowner.
The parts of the oral charge of which complaint is made and the written charge relate to the method of computing compensation. Error, if any, in the giving of such *729 instructions cannot work a reversal since the State has not complained specifically that the compensation awarded was excessive. Birmingham Belt R. Co. v. Hendrix, 215 Ala. 285, 110 So. 312; Lehigh Portland Cement Co. v. Higginbotham, 232 Ala. 235, 167 So. 259.
The judgment of the trial court is affirmed.
Affirmed.
STAKELY, MERRILL and COLEMAN, JJ., concur.